Citation Nr: 1044380	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  08-29 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial increased rating for a psychiatric 
disability, rated as 30 percent disabling from November 30, 2007, 
to October 1, 2008, and as 70 percent disabling from October 2, 
2008, to the present.

2.  Entitlement to an effective date earlier than October 2, 
2008, for a 70 percent rating for a psychiatric disability.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from February 2008 and August 2008 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
respectively granted service connection and assigned a 30 percent 
rating for a psychiatric disability, effective November 30, 2007.  
In a November 2009 rating decision, the RO awarded a higher 70 
percent rating for the Veteran's psychiatric disability, 
effective October 2, 2008.  However, as that award did not 
represent a total grant of benefits sought on appeal, the claims 
for an increased rating and an earlier effective date remained 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board observes that while the RO characterized the Veteran's 
service-connected disability as posttraumatic stress disorder 
(PTSD), the record reflects that he has also been diagnosed with 
major depressive disorder, anxiety, and insomnia.  Claims for 
PTSD encompass claims for service connection for all psychiatric 
disabilities and all those diagnosed mental disorders are to be 
considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Therefore, the Board finds that the Veteran's claims are most 
accurately characterized as they appear on the title page of this 
remand.

Additionally, the Board recognizes that, during the pendency of 
this appeal, the Veteran was granted a total disability rating 
based on individual unemployability due to a service-connected 
disability (TDIU).  However, the award of a TDIU does not 
preclude the need for consideration of claims for individual 
disabilities on a schedular and extraschedular basis.  Colayong 
v. West, 12 Vet. App. 524, 537 (1999); Kellar v. Brown, 6 Vet. 
App. 157 (1994).  Accordingly, the Board must still consider 
whether the Veteran is entitled to an initial increased rating 
and earlier effective date with respect to his service-connected 
PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the Veteran's 
claims.

The Veteran, in essence, contends that since the date of service 
connection, his psychiatric symptoms have warranted a disability 
rating of not less than 70 percent under VA's General Rating 
Formula for Mental Disorders.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2010).  He further asserts that 
his symptoms are now productive of total occupational and social 
impairment that meet the criteria for a 100 percent disability 
rating under the Rating Schedule.  

In support of his claim, the Veteran has submitted VA outpatient 
mental health records showing extensive treatment for PTSD, 
depression, and related psychiatric problems.  He also has 
submitted a letter from his psychiatric treating provider 
indicating that as of April 2008, the Veteran's PTSD required 
weekly therapy and severely affected his personal and 
professional life.

The Veteran was afforded an initial VA psychiatric examination in 
January 2008 in which he was diagnosed with chronic PTSD and 
depressive disorder, not otherwise specified, in accordance with 
the American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  He 
was also assigned a Global Assessment and Functioning (GAF) score 
of 60-61, which was indicative of mild to moderate impairment.  

The record thereafter shows that in August 2009, the Veteran 
underwent a second VA psychiatric examination, which reflected an 
overall worsening of his psychiatric symptoms.  At that time, he 
reported a history of severe PTSD arising from his combat 
experiences in Vietnam.  Specifically, the Veteran complained of 
frequent night sweats and nightmares, which interfered with his 
ability to sleep and resulted in chronic fatigue.  The Veteran 
stated that he also experienced vivid combat-related flashbacks, 
which were triggered by routine sights, sounds, and smells.  
Additionally, he reported a history of chronic hypervigilance, 
anger, irritability, crying spells, feelings of guilt, social 
avoidance, and thoughts of suicide without active intent.  The 
Veteran indicated that his symptoms warranted extensive VA 
medical care, including biweekly psychotherapy sessions, 
outpatient treatment, and medication prescribed by a 
psychiatrist.

In terms of his occupational and social functioning, the Veteran 
reported that he had been unable to a hold a steady job over the 
years due to his PTSD and that his symptoms had also cost him two 
marriages.  He stated that was currently unemployed and living 
with his grown son upon whom he was financially dependent.

On mental status examination, the Veteran displayed an angry and 
depressed mood, poor eye contact, and only fair hygiene.  He was 
oriented to time, place, and person, but showed significant 
psychomotor retardation.  The Veteran's speech was coherent, and 
his memory, attention, reasoning, and judgment were grossly 
intact.  However, his concentration was found to be significantly 
compromised by emotional factors.  Additionally, the Veteran was 
noted to have a history of auditory and visual hallucinations.

Based on the results of the examination and a review of the 
claims folder, the VA examiner determined that the Veteran met 
the DSM-IV criteria for chronic and severe PTSD.  Additionally, 
the VA examiner assigned the Veteran a GAF score of 30, which 
reflected symptoms of delusions or hallucinations, serious 
impairment in communication and judgment, and an inability to 
function in almost all areas.  Significantly, the Veteran was 
described as having "one of the worst cases of PTSD that [the VA 
examiner] had seen in 27 years" and was considered 
"unemployable and permanently and totally disabled."

The record thereafter shows the Veteran has continued to require 
VA treatment and medication for his psychiatric symptoms on an 
ongoing basis.  He also has been awarded a TDIU rating based upon 
the documented severity of his psychiatric symptoms.  
Additionally, while VA treatment records dated from August 2009 
to June 2010 reflect episodic improvement with respect to 
flashbacks and nightmares, those records indicate that the 
Veteran's other psychiatric symptoms, most notably his 
depression, have been aggravated by the chronic pain he has 
experienced since undergoing knee replacement surgery in April 
2010.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for an 
adequate evaluation of the Veteran's current condition, VA's duty 
to assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  

In this case, while the Veteran's August 2009 VA examination is 
not overly stale, his subsequent VA treatment records indicate 
that his psychiatric symptoms may have alternately increased or 
decreased in severity since that time.  Moreover, it is unclear 
from those VA treatment records whether the Veteran's overall 
level of psychiatric impairment has worsened or improved.  
Accordingly, the Board finds that a new VA examination is 
necessary to determine the current severity of the Veteran's 
service-connected psychiatric disability.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  That new VA 
examination should include a review of all pertinent evidence in 
the Veteran's claims folder.  38 C.F.R. § 4.1 (2010).  
Additionally, in light of the aforementioned evidence, that new 
examination should include specific findings regarding the 
functional limitations related to the Veteran's psychiatric 
disability. 

Turning to the Veteran's claim for an earlier effective date, the 
Board finds this issue to be inextricably intertwined with the 
increased rating claim that is being remanded.  Indeed, to assign 
an earlier effective date for a 70 percent rating for the 
Veteran's psychiatric disability would clearly impact his claim 
for an initial increased rating for that condition.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Accordingly, consideration of the Veteran's earlier effective 
date claim must be deferred until the RO adjudicates, in the 
first instance, his pending increased rating claim.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Finally, VA medical records appear to be outstanding.  The record 
reflects that as of June 2010, the Veteran was receiving regular 
VA treatment for his PTSD and related symptoms.  At that time, 
his VA treating physician continued the Veteran's psychiatric 
medication regimen and directed him to return to the mental 
health clinic within three months.  However, it is unclear 
whether the Veteran sought additional treatment, as directed, 
since subsequent VA medical records have not been associated with 
the claims folder.  Because it appears there may be VA medical 
records dated after June 2010 that contain information pertinent 
to the Veteran's pending claims, those records should be obtained 
on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder 
all medical records from the VA Medical Center 
in Memphis, Tennessee, dated since June 2010. 

2.  After the above development has been 
completed, schedule the Veteran for a VA 
examination to determine the current severity 
of his service-connected psychiatric 
disability.  The claims folder should be 
reviewed by the examiner, and the examination 
report should reflect that review.  The 
examiner should provide a complete rationale 
for all conclusions reached and should discuss 
those findings in relation to the pertinent 
evidence of record, including the Veteran's VA 
medical records, showing extensive treatment 
for PTSD, depression, and other psychiatric 
problems, and the April 2008 letter from his 
psychiatric treating provider, indicating that 
his PTSD requires frequent therapy and has a 
severe effect on his personal and professional 
life.  Additionally, the VA examiner should 
expressly consider the Veteran's January 2008 
and August 2009 VA examination reports, 
particularly the findings of the August 2009 
examiner with respect to the severity of the 
Veteran's PTSD and its effect on his 
employment.  The VA examiner should also 
consider the Veteran's statements, transcribed 
in his VA medical records, which suggest that 
his nightmares and flashbacks have become less 
severe but that his depression has worsened in 
the aftermath of his April 2010 knee 
replacement surgery.  Additionally, the 
examiner should provide a full multi-axial 
diagnosis pursuant to DSM-IV, to include a GAF 
score.  All signs and symptoms of any 
psychiatric disability should be reported in 
detail.  The examiner should also describe the 
overall impact of the Veteran's psychiatric 
problems on his occupational and social 
functioning.  

3.  Then, readjudicate the Veteran's initial 
increased rating and earlier effective date 
claims.  If any aspect of the decision remains 
adverse to the Veteran, issue a supplemental 
statement of the case.  Allow the appropriate 
time for response.  Then, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



						(CONTINUED ON NEXT PAGE)



______________________________________________
Jennifer Hwa
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

